Citation Nr: 1004193	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to 
April 1971.  He died on November [redacted], 2005.  The appellant is 
his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The Veteran died in November 2005.  The death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, due to intracranial hemorrhage, and contributing 
causes of death as hepatitis C, congestive heart failure, and 
atrial fibrillation.  

2.  At the time of his death, the Veteran had the following 
service-connected disabilities:  diabetes mellitus, rated as 
20 percent disabling; and posttraumatic stress disorder 
(PTSD), rating as 100 percent disabling.  

3.  There is no evidence of cardiorespiratory arrest or 
intracranial hemorrhage (the causes of the Veteran's death), 
or hepatitis C, congestive heart failure, and atrial 
fibrillation (contributing causes of the Veteran's death), 
during his military service, within one year of service, or 
for many years thereafter.  There also is no link between the 
causes of his death and his military service.  

4.  There also is no competent evidence of record that the 
Veteran's service-connected diabetes mellitus and PTSD were a 
principal or contributory cause of his death.

5.  The Veteran was not rated as totally disabled due to 
service-connected disability for ten continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or 
materially contributed to, by an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1310, 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the appellant dated in March 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate her claim for service 
connection for cause of death, (2) informing the appellant 
about the information and evidence the VA would seek to 
provide, and (3) informing the appellant about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

With regard to the appellant's DIC claim under 38 U.S.C.A. § 
1318, the Board notes that the VA General Counsel has held 
that the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a), are not applicable to a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  In this case, as discussed below, 
undisputed facts render the claimant ineligible for the 
claimed benefit.  

With regard to content of VCAA notice for claims for DIC 
benefits, Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), 
requires that such a notice letter include 1) a statement of 
the conditions for which a veteran was service-connected at 
the time of his death, 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and 3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service connected.  
Here, the appellant was not provided with this notice.  

Further, there was no VCAA letter advising the appellant that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In both regards, in Pelegrini II, the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in March 2006 and 
adjudicating the claim in June 2006, the RO readjudicated the 
claim in a November 2007 SOC.  In short, the content error 
here does not affect the essential fairness of adjudication 
of this case, and is not prejudicial.  The appellant, who has 
representation, had a meaningful opportunity to participate 
in the adjudication of her claim such that the essential 
fairness of the adjudication was not affected.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Further, in a statement 
dated in October 2006, the appellant demonstrated her 
knowledge regarding DIC claims and the evidence necessary to 
show service connection in such claims.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
In any event, the appellant has never alleged how any content 
error prevented her from meaningfully participating in the 
adjudication of her claim.  As such, she has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and death certificate.  The appellant and her 
representative also submitted various statements regarding 
the link between the Veteran's cause of death and his 
service-connected disabilities.  

The Board acknowledges that VA has not obtained a medical 
opinion with respect to the appellant's claim for service 
connection for the Veteran's cause of death.  In DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit Court held that 38 U.S.C. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since 
this provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a Veteran, and, therefore, does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, No. 
07-7174 (Fed. Cir. Mar. 28, 2008) (holding that in the 
context of a DIC claim, the VA must also consider that 38 
U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  In this case, there is no medical 
evidence in any way implying that the Veteran's service-
connected disorders contributed to the nonservice-connected 
causes of his death, which were clearly listed on his death 
certificate.  Therefore, there is no possibility that a 
medical opinion on this issue would assist the appellant.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  



Analysis - Cause of Death

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the Veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a); 
see 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is 
service connected if the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran had a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Some chronic diseases, such as cardiovascular-renal disease, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

In this case, the Veteran died in November 2005.  The death 
certificate lists the primary cause of his death 
as cardiorespiratory arrest, due to intracranial hemorrhage.  
Contributing causes of death were hepatitis C, congestive 
heart failure, and atrial fibrillation.  None of these 
disorders were service-connected at the time of his death.  
However, at the time of his death, he had two service-
connected disabilities.  First, he had diabetes mellitus, 
rated as 20 percent disabling.  Second, he was service-
connected for PTSD, rated as 100 percent disabling.  He also 
had been in receipt of the Dependents' Educational 
Assistance.  

The appellant asserts that the Veteran's service-connected 
disabilities were, at the very least, contributory causes of 
his death.  She alleges that these service-connected 
disorders caused the Veteran constant stress, thereby 
contributing to his death.  See October 2006 statement by 
appellant and December 2007 VA Form 9.

With regard to the Veteran's service-connected diabetes 
mellitus and PTSD, there is no competent evidence of record 
that these disorders were a principal or a contributory cause 
of his death.  38 C.F.R. § 3.312(a).  Specifically, the Board 
finds no competent evidence of a nexus between the causes of 
his death and his period of military service or any of his 
service-connected disabilities.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As to 
his already service-connected disabilities, the death 
certificate does not mention these disabilities as either 
principal or contributory causes of his death.  There is no 
medical evidence in the claims file suggesting that the 
Veteran's service-connected disabilities contributed to the 
causes of his death, including his cardiorespiratory arrest, 
despite the appellant's lay contentions to the contrary.  In 
fact, a statement from the Veteran's former treating 
physician indicated that one of the causes of the Veteran's 
death, intracranial hemorrhage, was likely related to his 
longstanding hypertension and atrial fibrillation, neither of 
which disorder was service-connected at the time of the 
Veteran's death.  See statement from E.A. Eways, M.D., dated 
in October 2006.  Further, a May 2001 VA examination of the 
Veteran found that his heart disorder was probably caused by 
uncontrolled hypertension, which also was found to be 
unrelated to service.  See VA examination report dated in May 
2001.  
  
In making this determination, the Board has reviewed the 
medical evidence immediately preceding the Veteran's death, 
including VA treatment records.  Although these records 
reveal continued treatment for the Veteran's service-
connected disabilities, there is no medical evidence in any 
of these records suggesting that his service-connected 
disorders were a contributory cause of his death.  In fact, 
as discussed above, a May 2001 VA examiner indicated that the 
Veteran's heart disorder was unrelated to his service-
connected disabilities of diabetes mellitus and PTSD.  
Further, the Board re-emphasizes the Veteran's former 
treating physician's October 2006 statement indicating that 
the Veteran's death was caused by nonservice-connected 
disabilities.  

Thus, the evidence fails to show that the Veteran's service-
connected disorders contributed substantially or materially, 
combined, aided, or lent assistance to the cause of his 
death.  38 C.F.R. § 3.312(c).  The Board emphasizes that it 
is insufficient to show these disorders casually shared in 
producing death; rather, it must be shown there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Finally, as to the actual primary and contributing causes of 
death listed on the Veteran's death certificate - 
cardiorespiratory arrest, intracranial hemorrhage, hepatitis 
C, congestive heart failure, atrial fibrillation - there is 
no evidence of a relationship between these disorders and the 
Veteran's period of military service from May 1969 to April 
1971.  38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, 
STRs are negative for any complaint, treatment, or diagnosis 
of these disorders.  In fact, the medical evidence shows the 
Veteran was not diagnosed with any of these disorders until 
decades after his discharge from service.  The Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection for these disorders may 
not be established based on the presumption of in-service 
incurrence for a heart disorder.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  There also is 
no evidence of chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  In any event, 
the appellant does not contend, and evidence does not 
otherwise establish, that the causes of death listed on the 
death certificate began during the Veteran's time in service 
many years ago.

The Board emphasizes that, although the appellant is 
competent to report her observations on the Veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
cause(s) of his death, absent evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a deceased Veteran in the same manner as 
if the death were service-connected.  A 'deceased Veteran' 
for purposes of this provision is a Veteran who dies not as 
the result of the Veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disability must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death, or continuously rated 
totally disabling for at least five years from the date of 
the Veteran's separation from service.  The appellant would 
also be eligible if the Veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death. Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. 
§ 3.22.

In this case, the Veteran was not a prisoner of war, he died 
more than five years following his separation from active 
service, and had not been receiving compensation at the 100 
percent rate for ten years immediately preceding his death.  
The facts of this case are not in dispute and the law is 
dispositive; accordingly, the claim will be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.   

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


